

	

		II

		109th CONGRESS

		1st Session

		S. 1546

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Harkin (for himself

			 and Mr. Hatch) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Food Stamp Act of 1977 to

		  permit participating households to use food stamp benefits to purchase

		  nutritional supplements providing vitamins or minerals, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Food Stamp Vitamin and Mineral

			 Improvement Act of 2005.

		2.FindingsCongress finds that—

			(1)the dietary patterns of Americans often do

			 not comply with the daily intakes of vitamins and minerals the Food and Drug

			 Administration recommends;

			(2)children in low-income families and the

			 elderly often fail to achieve adequate nutrient intakes;

			(3)pregnant women have particularly high

			 nutrient needs, which they often fail to meet;

			(4)(A)scientific studies show that nutritional

			 supplements containing folic acid (a B vitamin) may prevent as many as 60 to 80

			 percent of neural tube birth defects;

				(B)the Public Health Service, in September

			 1992, recommended that all women of childbearing age who are capable of

			 becoming pregnant consume at least 0.4 milligrams of folic acid per day to

			 reduce the risk of spina bifida and other neural tube birth defects affecting

			 the fetus; and

				(C)the Food and Drug Administration has

			 approved a health claim that folic acid reduces the risk of neural tube birth

			 defects;

				(5)infants who do not receive adequate intakes

			 of iron may suffer from impaired mental and behavioral development; and

			(6)scientific evidence indicates that

			 increased intake of specific nutrients over an extended period of time protects

			 against diseases and conditions such as osteoporosis, cataracts, cancer, and

			 heart disease.

			3.Use of food stamps to

			 purchase vitamins and mineralsSection 3(g)(1) of the

			 Food Stamp Act of 1977

			 (7 U.S.C.

			 2012(g)(1)) is amended by striking or food

			 product and inserting , food product, or nutritional supplement

			 providing a vitamin or mineral.

		

